Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	The amendment to claim 1 has been entered. Applicant’s arguments and the amendment, (see Response filed 5/9/2022), with respect to claim 1 have been fully considered and are persuasive. The limitations “partitioning each of the at least two trial petrophysical models at the one or more identified potential fluid contact regions;” and “based on the comparing, including at least one partition from each of the at least two trial petrophysical models in the fluid saturation model;” are not taught by the art of record. Because all of the other claims depend on claim 1, they are also allowable.

Reasons For Allowance
	The following is an Examiner’s statement of reasons for allowance:
	With respect to claims 1 and 3-21, the closest prior art references are U.S. 2015/0362623 (Miotti) in view of "Effective AVO crossplot modeling: A tutorial" (Ross) in further view of U.S. 8,447,524 (Chen).

	These references taken either alone or in combination with the other prior art of record fail to at least disclose the steps of: 
	…
partitioning each of the at least two trial petrophysical models at the one or more identified potential fluid contact regions;
constructing the fluid saturation model from the at least two partitioned trial petrophysical models by comparing data from the at least two trial petrophysical models and, based on the comparing, including at least one partition from each of the at least two trial petrophysical models in the fluid saturation model;
…

Miotti teaches A method for generating a fluid saturation model for a subsurface region comprising (method as shown in FIG. 11, [0177]-[0178], which references FIG. 10 at 1105, [0161]; and detailed description in reference to FIG. 7, [0089]-[0118]): obtaining a model of the subsurface region (prior model 1130, [00178] lines 1-2; better explained as receive selection of rock physics model at 730, [0095] lines 1-3); for each of a plurality of fluid types (rock physics model includes forward model based on Gassmann model and second formulation for Archie Model that allows for calculating cross-property parameters like water saturation, oil saturation, and gas saturation, [0095] line 8-[0096] line 19): flooding the subsurface region model with the fluid type to generate a flood model (forward modeling using the Gassmann and Archie equations at block 1134, [0178] line 3; better explained as populate rock physics model at 740, [0097] lines 1-4; Gassmann model includes fluid saturation parameters for water, gas, and oil, [0146] lines 1-3; which are part of the saturated bulk modulus, K_sat, [0139] line 9); and running a trial petrophysical inversion with the flood model to generate a trial petrophysical model (inverse solver outputs estimated model, [0178] lines 7-8; it’s a “trial” inversion as long as output of solver is returned back to block 1132, [0178] lines 11-12); constructing the fluid saturation model from the at least two partitioned trial petrophysical models (inverse solver outputs an estimated output model and confidence information at block 1160, [0178] lines 7-9; such an algorithm can also provide C_D,post that is the covariance matrix of computed synthetic data including bi-phase or three-phase fluid and/or multi-lithology scenarios including water saturation, [0169] line 1 – [0171] line 1); running a petrophysical inversion of the fluid saturation model (iterating at block 1150, [0178] lines 10-15; another explanation is at step block 750, update current model m_k by calculating new rock parameter values using a solution to the inverse of equation 11, [0110] lines 1-3); and identifying potential hydrocarbon-bearing formations in the subsurface region based on the petrophysical inversion of the fluid saturation model (at block 790, determine presence of hydrocarbons, [0118] lines 1-2).
Miotti does not teach flooding the subsurface region model with “each” fluid type of the “for each of a plurality of fluid types:” to generate a flood model; identifying one or more potential fluid contact regions in at least two of the trial petrophysical models; partitioning each of the at least two trial petrophysical models at the one or more identified potential fluid contact regions; by comparing data from the at least two trial petrophysical models and, based on the comparing, including at least one partition from each of the at least two trial petrophysical models in the fluid saturation model.
However, Ross teaches flooding the subsurface region model with “each” fluid type of the “for each of a plurality of fluid types:” to generate a flood model (first fluid type is brine sand - fluid replacement substitution, (S_w = 1.0), [page 702 col 1 paragraph 5 line 1]; and second fluid type is gas sand - fluid replacement substitution with gas-charged sand (S_w = .4, meaning gas is S_g = .6),  [page 702 col 1 paragraph 5 line 1]-[page 702 col 2 paragraph 1 lines 2]); identifying one or more potential fluid contact regions in at least two of the trial petrophysical models (in FIGS. 4, 5, and 7, identify anomalies when comparing the wet sand model and the gas sand model against grey (low amplitude) background as seen in FIG. 7, [page 705 col 2 paragraph 1 lines 5-7]; [page 706 col 1 paragraph 2 lines 1-5]); and by comparing data from the at least two trial petrophysical models (cross-plot in FIG. 6 compares the in-situ model with the gas-substitution model, [page 705]).
Neither Miotti nor Ross teaches partitioning each of the at least two trial petrophysical models at the one or more identified potential fluid contact regions; or based on the comparing, including at least one partition from each of the at least two trial petrophysical models in the fluid saturation model.
Chen teaches partitioning a single model or volume into regions based on seismic data ([col 26 ln 24]; see also [col 26 ln 47-52]).


A key element to understanding this art is that models may describe “elastic properties” like acoustic impedance from seismic data and resistivity from electromagnetic data in (such as Miotti, Fig. 11 at 1105) while other models describe “reservoir properties” (such as Miotti, FIG. 11 at 1130) like saturation and porosity. Both of these properties can be mapped in 3D space. However, the math to get to these properties comes from a seismic signal or an electromagnetic signal which cannot easily be mapped in 3D space. Miotti mostly focuses mostly on forward modeling and inverse modeling between “elastic properties” and “reservoir properties”. While Ross focuses mostly on forward modeling from “reservoir properties” to “elastic properties” or all the way to a “seismic trace”. Many papers refer to everything as inversion rather than making a distinction between forward modeling and inverse modeling.
With this amendment, Claim 1 went from partitioning one model to partitioning two models. In  the combined prior art, forward modeling is performed under two different fluid substitution assumptions, inversion is performed, and then the main grid (as shown in FIG. 10 of Miotti) is updated once. In contrast, instant claim 1 requires two partitionable models referred to as trial petrophysical models generated through a “flooding” assumption and an inversion step, and then partitioning each trial petrophysical model to form the composite model referred to as a fluid saturation model. The art of record, including the references in the pertinent art section below, describes partitioning a single model into a grid (Miotti, Chen, Enchery, Bosch, Kolbjornsen, Zhu) or based on reflection surfaces (Chen), but none of the prior art shows the combination 
… 
partitioning each of the at least two trial petrophysical models at the one or more identified potential fluid contact regions;
constructing the fluid saturation model from the at least two partitioned trial petrophysical models by comparing data from the at least two trial petrophysical models and, based on the comparing, including at least one partition from each of the at least two trial petrophysical models in the fluid saturation model;
…
Thus, these limitations in combination with the remaining elements and features of the claimed invention describe steps for constructing the fluid saturation model that differ from the prior art processes.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. 2012/0158378 (Enchery) - teaches a first and second grid with saturation values for each cell, [0023]-[0026]; a cell of the first grid is partitioned into multiple cells of the second grid, [0046]; teaches determining the oil water contact, [0090]; this reference is teaching multiple grids for upscaling and down-scaling purposes, [0012]-[0013].
"Seismic inversion for reservoir properties combining statistical rock physics and geostatistics: A review" (Bosch) – teaches defining categories of facies as brine sands and oil sands, [page 168 col 2 paragraph 6 lines 11-12]; creating a Monte Carlo simulation of seismic rock properties and compute PDFs for each of the facies, [page 168 col 2 paragraph 7 lines 1-3]; then assign/classify voxels within the seismic-attribute cube, [page 169 col 1 paragraph 2 lines 1-4].
"Bayesian AVO inversion to rock properties using a local neighborhood in a spatial prior model" (Kolbjornsen) - using probabilities of eight different scenarios (including brine sand and oil sand) from neighboring cells, build a spatial model, [page 433 col 1 paragraph 3 line 8]-[page 433 col 2 paragraph 1 line 2].
US 20130013209 A1 (Zhu) – claim 2 describes determining a partition parameter; partitioning the inclusion space into fluid-filled pores and organic matter-filled inclusions; and constructing a rock matrix using the partitioned inclusion space and the solid background.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL EMERSON MILLER whose telephone number is (408)918-7548. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D.M./Examiner, Art Unit 2148                                                                                                                                                                                                        
/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148